DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17, in the reply filed on 22 August 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the desulfurization of hydrocarbon feedstocks, does not reasonably provide enablement for any sulfur containing feedstock (note that claim 1 is not limited by any characteristics of the feedstock other than the presence of sulfur therein).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification throughout is very clearly directed to desulfurization specifically as it pertains to the field of petroleum refining, i.e. a hydrocarbon feedstock (see [002]; [0012]-[0013]; all examples which use a model compound representative of sulfur species in diesel oil, diesel, or naphtha type feeds). Recitation of “sulfur-containing feedstock” is not limited to hydrocarbon or petroleum-type feeds, but rather encompasses any type of feed material which comprises sulfur. The specification does not enable such a broad scope of use of the claimed desulfurization process. Claim 2 is not included in this rejection because it includes limitations characterizing the nature of the feedstock as a light oil (see [013] for a description of light oils).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (“Catalytic Natural Gas Utilization on Unconventional Oil Upgrading”).
Regarding claim 1, He discloses a method for the desulfurization of a sulfur-containing feedstock, the method comprising introducing the sulfur containing feedstock within a reactor in the presence of a gas atmosphere and a catalyst structure, wherein the catalyst structure comprises a porous support that includes an aluminosilicate (ZSM-5) material (see Abstract; p. 131, decreased sulfur content, “indicating spontaneous desulfurization”; Table 5, feed comprises sulfur and products comprise reduction in sulfur).
Regarding claim 3, He discloses wherein the gas atmosphere consists of pure gas or a mixture of gases selected from the group consisting of nitrogen and methane (see Abstract; pp. 128-129).
Regarding claim 4, He discloses wherein the catalyst structure comprises 1 wt% silver and/or 5 wt% zinc loaded in the porous support structure (see pp. 132-134), within the claimed amounts.
Regarding claim 6, He discloses wherein the catalyst structure comprises an aluminosilicate material having silver and cerium loaded in the aluminosilicate material (see Table 1).
Claims 1, 2, 4, 5, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alooshani et al (US 2018/0100107).
Regarding claim 1, Alooshani discloses a method of desulfurization of a sulfur-containing feedstock, the method comprising introducing the sulfur-containing feedstock within a reactor in the presence of a gas atmosphere and a catalyst structure, wherein the catalyst structure comprises a porous support structure than includes a silica (SBA-15) and a titania (TiO2) (see Abstract; [0013]; [0016]; [0030]; [0102]; [0122], titanium present as titania in catalyst).
Regarding claim 2, Alooshani discloses wherein the sulfur-containing feedstock comprises gasoline or naphtha containing sulfur or compounds selected from the group consisting of thiophene, benzothiophene, dibenzothiophene, and any combination and/or derivative thereof (see [0096]; [0098]).
Regarding claim 4, Alooshani discloses wherein the catalyst structure comprises one or more of the following metals loaded in the porous support structure: molybdenum, nickel, cobalt, silver, and zinc (see [0074]). Active catalytic metals are present in the range of 0.1 to 15 wt% (see [0089]), within the claimed range.
Regarding claim 5, Alooshani discloses metals (nickel) loaded within the porous support structure in the form of nitrates (see [0074]).
Regarding claim 10, Alooshani discloses where the catalyst structure comprises a titanium oxide material having molybdenum and nickel loaded therein (see [0028]; [0074]; [0110]-[0112]; [0122]).
Regarding claim 13, Alooshani discloses wherein the reactor is a batch reactor (see [0102]).
Regarding claim 14, Alooshani discloses a reaction temperature of 350°C and a pressure of 5 MPa (49.3 atm) (see [0099]), within the claimed ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over He, as applied to the claims above.
Regarding claim 7, He discloses the catalyst described above with respect to claim 6. Silver is present in an amount of 1 wt% (see p. 132, 3.1). He does not explicitly disclose the concentration of cerium. However, determining the optimum concentration of cerium to include in the catalyst composition so as to provide the desired catalytic activity amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed concentration of cerium (5 wt%) is not considered to patentably distinguish the instant claims over the He reference.
Claims 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alooshani, as applied to the claims above.
Regarding claim 12, Alooshani discloses where the catalyst structure comprises a titanium oxide material having molybdenum and nickel loaded therein (see [0028]; [0074]; [0110]-[0112]; [0122]). Molybdenum is present in an amount of 10 to 13 wt% and nickel is present in an amount of 1 to 3 wt% (see [0089]). Accordingly, the claimed concentrations of molybdenum and nickel are within the ranges disclosed as preferable in Alooshani. Arriving at the specific claimed concentrations is prima facie obvious in light of Alooshani, would require nothing more than routine experimentation, and would be associated with a reasonable expectation of success.
Regarding claim 15, Alooshani discloses wherein the reactor is a batch reactor (see [0102]), but does not disclose the mass ratio of feedstock to catalyst within the reactor. However, determination of a suitable or optimum catalyst dosage, and thus corresponding ratio of feedstock to catalyst, which achieves the objective of desulfurization of the feedstock amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed ratio of feedstock to catalyst is not considered to patentably distinguish the instant claims over the prior art.
Regarding claim 16, Alooshani discloses wherein the reactor may be a continuous reactor (see [0102], passed through a fixed bed or fluidized bed reactor), but does not disclose the LHSV. However, LHSV is a result effective variable and would be optimized by routine experimentation for a person of ordinary skill in the art in order to achieve the desired degree of desulfurization of the feedstock. Absent a showing of criticality or unexpected results, the claimed LHSV is not considered to patentably distinguish over the cited prior art.
Regarding claim 17, Alooshani does not explicitly disclose the claimed plurality of products. However, given that Alooshani discloses the same type of feedstock material (i.e. naphtha or gasoline, which are known to contain aromatic compounds) and process steps and reaction conditions in line with those claimed, the claimed products are reasonably expected to be present in the reaction effluent of Alooshani. Furthermore, a person of ordinary skill in the art would tailor the reaction conditions in order to achieve desired products. Absent a showing that the instant claimed process produces distinguishable products, the claimed products are not considered to distinguish over the Alooshani reference.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alooshani, as applied to the claims above, in view of Wu et al (US 6,051,520).
Regarding claim 11, Alooshani does not disclose the catalyst structure further comprising an aluminosilicate material having at least two of silver, gallium, and cerium loaded thereon.
However, such a catalyst is known in the art to be suitable for carrying out hydrotreating of a hydrocarbon fluid to effect the reduction of sulfur content (see Abstract; col. 1, line 63 – col. 2, line 10, a zeolite with suitable metal promoters include silver and cerium).
It would have been obvious to a person of ordinary skill int eh art at the time of filing the instant claimed invention to include a zeolite with silver and cerium loaded thereon as a catalyst component, as suggested by Wu, in the process of Alooshani, in order to achieve the desired objective of desulfurization. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. MPEP 2144.06 I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-21 of U.S. Patent No. 11,389,787. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to upgrading a  hydrocarbon feedstock in the presence of a gas and a catalyst structure comprising an aluminosilicate and metals including Ag, Ga, and Ce or Ag, Ga, and Mo. The main difference with respect to instant claim 1 is that it is specifically directed to desulfurization. However, dependent claim 21 of ‘787 lists sulfur content as a property which is changed as a result of the process. Accordingly, this difference is not patentably distinguishing.

Note Regarding Claims 8 and 9
Claims 8 and 9 are not subject to a prior art rejection. However, they are not indicated as containing allowable subject matter at this time due to the nature of the 112(a) rejection. Applicant must overcome the 112(a) and (b) rejections, as well as the double-patenting rejection, for an indication of allowable subject matter. Claims 8 and 9, considered as enabled by the specification, i.e. a desulfurization process for a sulfur-containing hydrocarbon feedstock, are considered to distinguish over the prior art. The prior art of record does not disclose or suggest the embodiment encompassed by claim 8, wherein the catalyst structure used in the desulfurization process comprises an aluminosilicate material having silver, gallium, and molybdenum loaded therein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772